DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/21 has been entered.
 
                                                                                                                                                                                                                                                                                                                                                                     
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Taiwoods Lin on 8/25/21.
Claims 1, 11-12, and 19 are amended as follows.

1. (Currently amended) A device, comprising: an elongated body configured to fit within a mammalian luminal organ;
a balloon coupled to the elongated body, the balloon capable of and configured for inflation and deflation within the mammalian luminal organ;
at least two excitation electrodes positioned along the elongated body within the balloon;
at least three detection electrodes positioned in between two of the at least two excitation electrodes;
a fluid at a temperature other than body temperature, the fluid within the balloon having been introduced into the balloon;
and at least two temperature sensors positioned on an exterior surface of the elongated body such that the at least two temperature sensors are  configured to obtain temperature measurements of the fluid introduced into the balloon;
wherein when the elongated body is at least partially inserted into the mammalian luminal organ, wherein when the fluid is introduced into the balloon, and wherein when two of the at least two excitation electrodes generate an electric field, a first pair of two adjacent detection electrodes of the at least three detection electrodes can detect the electric field and obtain a first conductance measurement within the balloon, and a first temperature sensor of the at least two temperature sensors obtains a first temperature measurement of the fluid within the balloon at  the time of the first conductance measurement, .


11. (Currently amended) The device of claim 2, wherein a second temperature sensor of the at least two temperature sensors obtains a second temperature measurement of the fluid within the balloon at or near the time of the second conductance measurement,  wherein the first temperature measurement and the second temperature measurement are indicative of the fluid temperature at different locations within the balloon .

12. (Withdrawn - Currently amended) A method, comprising the steps of: inserting at least part of a device into a mammalian luminal organ, the device comprising: an elongated body configured to fit within the mammalian luminal organ, a balloon coupled to the elongated body, the balloon capable of and configured for inflation and deflation within the mammalian luminal organ, at least two excitation electrodes positioned along the elongated body within the balloon, at least three detection electrodes positioned in between two of the at least two excitation electrodes, a fluid at a temperature other than body temperature, the fluid within the balloon, and at least two temperature sensors positioned on an exterior surface of the elongated body such that the at least two temperature sensors are  configured to obtain temperature measurements of the fluid after being introduced into the balloon;
inflating the balloon with the fluid within the mammalian luminal organ so that the balloon contacts the mammalian luminal organ;
obtaining a first conductance measurement within the balloon by exciting an electric field using the at least two excitation electrodes and detecting the electric field using a first pair of two adjacent detection electrodes;
using one of the at least two temperature sensors to obtain a temperature measurement of the fluid inflating the balloon at  the time of obtaining the first conductance measurement;
and obtaining a second conductance measurement within the balloon by detecting the electric field using a second pair of two adjacent detection electrodes different from the first pair of two adjacent detection electrodes, the first conductance measurement and the second conductance measurement indicative of different locations within the balloon.


19. (Withdrawn - Currently amended) A method of treating a luminal organ disease, comprising the steps of: 
inserting at least part of a device into a mammalian luminal organ, the device comprising: 
an elongated body configured to fit within the mammalian luminal organ, 
a balloon coupled to the elongated body, the balloon capable of and configured for inflation and deflation within the mammalian luminal organ, 
at least two excitation electrodes positioned along the elongated body within the balloon, 
at least five detection electrodes positioned in between two of the at least two excitation electrodes, a fluid at a temperature other than body temperature, the fluid within the balloon, and at least two temperature sensors positioned on an exterior surface of the elongated body such that the at least two temperature sensors are  configured to obtain temperature measurements of the fluid after being introduced into the balloon;
inflating the balloon with the fluid within the mammalian luminal organ at a lesion or other vascular abnormality so that the balloon contacts the mammalian luminal organ;
obtaining at least four conductance measurements within the balloon by exciting an electric field using the at least two excitation electrodes and detecting the electric field using a first pair of two adjacent detection electrodes, a second pair of two adjacent detection electrodes, a third pair of two adjacent detection electrodes, and a fourth pair of two adjacent detection electrodes, each of the four conductance measurements indicative of different locations within the balloon;
using one of the at least two temperature sensors to obtain a temperature measurement of the fluid inflating the balloon at  the time of obtaining the at least four conductance measurements;
generating a profile of the mammalian luminal organ based upon the at least four conductance measurements, the profile identifying a location of the lesion or other vascular abnormality relative to the balloon and a size of the lesion relative to other portions of the mammalian luminal organ;
identifying an appropriately-sized stent based upon the size of the lesion or other vascular abnormality;
and placing the stent within the mammalian luminal organ at the location of the lesion or other vascular abnormality identified by the profile.


Election/Restrictions
	According to the above amendments to claims 12 and 19, claims 12-20 are hereby rejoined. 

Allowable Subject Matter
According to the above amendments and rejoinder, claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a device and method of determining conductance measurements in a body lumen including a balloon filled with a fluid at a temperature other than body temperature and two temperature sensors on an exterior surface of a device body configured to obtain measurements of the fluid within the balloon where the temperature sensors obtain a fluid temperature measurement at the time of the conductance measurement.   The prior art of record, notably Odea and Kassab-746, does not anticipate nor make obvious (inter alia) the claimed two temperature sensors configured to obtain the balloon fluid temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791